Citation Nr: 1740973	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  10-29 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for status post-operative anterior cruciate ligament (ACL) repair of the left knee prior to December 3, 2015.

2. Entitlement to an initial rating in excess of 30 percent for total left knee replacement.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1989 to February 1994, to include service in Southwest Asia from December 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that denied a rating in excess of 10 percent for status post-operative ACL repair of the left knee.

During the pendency of the appeal, the Veteran was also granted service connection for total left knee replacement and assigned a temporary rating of 100 percent from December 3, 2015, to February 1, 2017, and a 30 percent disability rating from February 1, 2017. He was also granted special monthly compensation based on anatomical loss of the left knee from December 3, 2015, to February 1, 2017. Inasmuch as higher ratings are available, and inasmuch as a claimant is presumed to seek maximum available benefit for a given disability, the claims for higher ratings, as reflected on the title page, remain viable on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran asserted in the January 2016 hearing before the undersigned that he is unable to maintain gainful employment as a result of his left knee disability. As such, a claim for individual unemployability was raised as part and parcel of the claim for an initial compensable rating. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation). The TDIU issue is deemed as part and parcel of the initial rating claim on appeal but is listed as a separate issue on the title page for administrative purposes.


FINDINGS OF FACT

1. Prior to December 3, 2015, the Veteran's left knee status post-operative ACL repair was manifested by subjective complaints of pain and limitation of motion, without additional functional loss due to pain, weakness, incoordination, fatigue, or other symptoms so as to limit flexion to 30 degrees or less or limit extension to 15 degrees or more, or recurrent subluxation or instability, ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

2. From March 16, 2010, to December 3, 2015, the Veteran's left knee status post-operative ACL repair was manifested by pain, swelling, slight instability, limited motion, and effusion.

3. From July 13, 2011, to December 3, 2015, the Veteran's left knee status post-operative ACL repair was manifested by pain, swelling, slight instability, locking, effusion, crepitus, popping, laxity, limited motion, stiffness, and redness.

4. For the period from February 1, 2017, the total left knee replacement has been manifested by painful motion, but not chronic severe painful motion or weakness.

5. The preponderance of the evidence reflects that the Veteran's service-connected disabilities do not render him unable to secure and maintain substantially gainful employment.




CONCLUSIONS OF LAW

1. Prior to December 3, 2015, the criteria for a rating in excess of 10 percent for left knee status post-operative ACL repair have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5010-5260 (2016).

2. From March 16, 2010, to December 3, 2015, the criteria for entitlement to a separate disability rating of 10 percent, but no higher, for instability of the left knee have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Code 5257 (2016).

3. From July 13, 2011, the criteria for a separate maximum rating of 20 percent for dislocated semilunar cartilage with locking, pain, and effusion into the joint of the left knee have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code 5258 (2016). 

4. From February 1, 2017, the criteria for a rating in excess of 30 percent for the Veteran's service-connected total left knee replacement have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Code 5055 (2016).

5. The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.341, 4.1, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). The development in this case is addressed below.

Increased Rating Prior to December 3, 2015

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

Further, in claims for higher ratings for musculoskeletal disabilities, where the Veteran has a noncompensable rating and complains of pain on motion, he may be entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011). The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Id. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected left knee status post-operative ACL repair is currently evaluated under the provisions of 38 C.F.R. § Diagnostic Code 5010-5260. 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27. The diagnostic codes assigned for the service-connected arthritis disability, the first four digits, 5010 in this case, represent the diagnostic code for rating traumatic arthritis, while the second four digits, 5260 in this case, represent the diagnostic code used to rate limitation of motion of the knee, or more specifically to rate flexion of the leg. 

According to Diagnostic Code 5010, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis. Degenerative arthritis is evaluated under Diagnostic Code 5003, which provides that degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261. Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees. Under Diagnostic Code 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees. 38 C.F.R. § 4.71a, Plate II, indicates that normal flexion of the knee is 140 degrees and normal extension of the knee is zero degrees.

Separate ratings for knee disabilities may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping. See VAOPGCPREC 9-04 (2004); 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14. 

Evaluations for knee impairment can also be assigned due to ankylosis, nonunion or malunion of the tibia and fibula, or genu recurvatum, but as the Veteran has not at any time been found to have ankylosis of the left knee, nonunion or malunion of the tibia and fibula, or genu recurvatum, these diagnostic codes are not applicable and will not be further discussed. See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5662, 5263 (2016).

Under Diagnostic Code 5258, a 20 percent evaluation can be assigned for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258. Under Diagnostic Code 5259, a 10 percent rating can be assigned for symptomatic removal of semilunar cartilage. 38 C.F.R. § 4.71a, Diagnostic Code 5259. Recurrent subluxation or lateral instability can be rated as slight (10 percent), moderate (20 percent), or severe (30 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The preponderance of the evidence shows that throughout the appeal period, the Veteran's left knee disability has been manifested by varying degrees of pain, decreased, painful motion, and instability. See VA treatment records dated August 2009, November 2010, May 2013, February 2015 and May 2009 VA examination report. The Veteran's left knee disability has also been occasionally manifested by swelling, locking, crepitus and effusions. See VA treatment records dated May 2010, May 2011, July 2011, February 2012, July 2013, November 2014, February 2015, and March 2015. 

With respect to limitation of motion, the preponderance of the evidence shows that the Veteran has consistently demonstrated normal extension to zero degrees, with varying degrees of flexion shown throughout the appeal. Most recently in December 2015, the Veteran demonstrated flexion to 120 degrees; however, in November 2015, the Veteran's flexion was limited to 95 degrees due to pain in his left knee. Despite the consistent evidence of painful, limited motion, the evidence does not reflect that his pain (or any other symptoms, such as lack of endurance or fatigability) results in any additional functional loss in his range of motion other than as reflected by the currently assigned rating of 10 percent for his left knee based upon the loss of range of motion. 

With respect to subluxation and instability, the evidence shows the Veteran has variously reported continued, yet occasional instability. See March 2010 Notice of Disagreement; see also VA treatment records dated November 2010, May 2011, February 2015 and March 2015. Additionally, the evidence shows that, since May 2008, the Veteran has used a brace on his left knee. Nevertheless, the objective evidence has varied regarding the nature and severity of instability throughout the appeal. In the May 2009 VA examination and, more recently in May 2010 and February 2015 VA treatment records, there was no objective evidence of joint or ligamentous instability, as all stability tests were normal. However, in May 2011, magnetic resonance imaging (MRI) was ordered due to instability and significant pain in all planes. Likewise, in February 2012, there was ACL laxity and a slight lateral tilt of the patella. In July 2013, radiographs showed bone-on-bone to the medial compartment with medial subluxation of the femur on the tibia.

Turning to the merits of the bilateral knee arthritis claims, the Board notes, at the outset, that the initial, 10 percent rating assigned under Diagnostic Code 5010-5260 was awarded based upon evidence of painful, limited motion of the left knee joint due to traumatic arthritis. The Board has considered whether a rating higher than 10 percent is warranted based upon limitation of motion under Diagnostic Codes 5260 and 5261; however, the preponderance of the evidence shows the Veteran has consistently demonstrated normal extension to zero degrees, which is noncompensable under Diagnostic Code 5261, as there is no evidence of extension limited to 10 degrees or more. Likewise, the Board finds the preponderance of the evidence shows that the Veteran's range of motion in flexion is limited to no less than 95 degrees, which is also noncompensable under Diagnostic Code 5260. Therefore, a higher, or even compensable, disability rating is not warranted under Diagnostic Codes 5260 and 5261 based upon the evidence of record. 

In addition, other than decreased, painful motion, there is no lay or medical evidence of additional functional loss or impairment throughout the appeal period upon usage of the left or right knees. In this regard, the Veteran has reported flare-ups of pain that limit his ability to walk long distances and cause swelling of the knee. Moreover, the May 2009 VA examiner determined that the Veteran's functional loss and impairment included painful movement. However, the other objective evidence of record, including the VA examination reports, does not contain evidence of additional functional limitation due to fatigability, weakness, lack of endurance, or incoordination. Additionally, despite the Veteran's report of flare-ups, the Board finds that any additional functional impairment experienced by the Veteran, including during flare-ups, is contemplated by the disability ratings currently assigned to his left knee arthritis disability. Indeed, the Board finds that the increased pain during flare-ups, as well as the difficulty walking, climbing stairs, and completing activities of daily living, is adequately compensated by the separate 10 percent ratings currently assigned for painful, limited motion caused by his arthritis disability. Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45, DeLuca, supra, or Burton, supra. 

The Board also finds that a rating higher than 10 percent is not warranted for the left knee under the criteria of Diagnostic Code 5010, as there is no X-ray evidence showing that the Veteran's left knee disability involves two or more major joints or two or more minor joint groups, separately, with occasional incapacitating exacerbations. Indeed, his service-connected left knee disability only involves one major joint, i.e., the knee joint. See 38 C.F.R. § 4.45(f).

Turning to the merits of the left knee laxity claim, the Board notes there are subjective reports of instability in the joint and the Veteran has consistently used a left knee brace throughout this appeal. Moreover, there has been objective evidence of mild ligamentous and joint instability during this appeal. While the Veteran's left knee instability has varied throughout the appeal, the Board finds that, given the consistent, subjective reports of instability and locking, occasional, objective evidence of ligamentous and joint instability, and the Veteran's consistent use of a left knee brace, the Board finds that the Veteran's left knee laxity and instability more nearly approximate a slight disability, which warrants a 10 percent rating under Diagnostic Code 5257. 

A rating higher than 10 percent is not warranted, however, because moderate instability or laxity in the bilateral knees is not shown in the preponderance of the evidence. Indeed, as noted, in May 2009 and, more recently in May 2010 and February 2015, there was no objective evidence of joint or ligamentous instability, as all stability tests were normal. Therefore, the Board finds that the Veteran's left knee instability is no more than slight and, as such, warrants no more than a 10 percent rating for left knee disability under Diagnostic Code 5257.

The Board observes that a 20 percent rating can be assigned from July 13, 2011, for cartilage impairment of the left knee under Code 5258. 38 C.F.R. § 4.71a, Code 5258. In May 2010, small effusion was present on the Veteran's left knee. The Veteran reported during a July 2011 VA treatment visit that he experienced left knee pain and locking. In May 2013, he reported left knee locking with extension, and the examiner noted the March 2012 MRI which showed a chronic rupture of the ACL graft and a 2007 MRI that showed meniscal and bursal disease. Effusion continued to be noted, and he continued to complain of locking and pain in the left knee. See VA treatment records dated July 2013, November 2014, and March 2015. As the Veteran's meniscus condition now clinically demonstrated symptoms of locking, pain, and effusion, a 20 percent rating can be assigned from July 13, 2011, the date the Veteran first complained of left knee locking and pain after the small effusion was found. 38 C.F.R. § 4.71a, Code 5258.

The Board cannot assign a rating any higher than 20 percent for the Veteran's right knee cartilage impairment. The assignment of a 20 percent rating under Diagnostic Code 5258 is already the maximum allowable rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258.

In evaluating all periods on appeal, the Board has considered the Veteran's lay statements regarding the functional impact of his left knee disability. The Veteran is competent to report his own observations with regard to the severity of his left knee disability, including reports of pain, swelling, and limited mobility. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The Board finds his statements to be credible and consistent with the ratings assigned. To the extent he argues that his symptomatology is more severe, his statements must be weighed against the other evidence of record. Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

In sum, the preponderance of the evidence is against finding for any higher ratings than 10 percent from the beginning of the appeal period to March 16, 2010. An initial rating of 10 percent, but no higher, for lateral instability from March 16, 2010, to December 3, 2015, is warranted. An initial rating of 20 percent, but no higher, for cartilage impairment from July 13, 2011, to the present is warranted. In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against finding for any higher ratings than those now assigned, that doctrine is not applicable. 38 U.S.C.A. § 5107(b); See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Increased Rating from February 1, 2017

The Veteran's service-connected status post left total knee replacement has been evaluated as 30 percent disabling from February 1, 2017, pursuant to Diagnostic Code 5055. 

For one year following the implantation of a knee prosthesis, a service-connected knee disability is rated as 100 percent disabling. Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned. When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262. See 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating while such ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating. Extremely unfavorable knee ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Extension of leg motion that was limited to five degrees warrants a zero percent rating. A 10 percent rating requires extension limited to 10 degrees, a 20 percent rating is warranted where extension is limited to 15 degrees and a 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees. For a 40 percent rating, extension must be limited to 30 degrees. And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5261. Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II.

Malunion of the tibia and fibula with a slight knee disability warrants a 10 percent rating, such malunion with moderate knee disability warrants a 20 percent rating and such malunion with a marked knee disability warrants a 30 percent rating. Nonunion of the tibia and fibula with loose motion that requires a brace warrants a maximum 40 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

In July 2017, the Veteran was afforded a VA examination to assess the nature and severity of his left knee disability. With regard to the symptoms associated with the Veteran's left knee, the examiner noted that the Veteran experienced pain, swelling and limited range of motion. The Veteran's pain was treated with anti-inflammatory drugs and ice. The examiner noted that the Veteran reported difficulty with prolonged kneeling, jogging, sitting, standing, and walking. He also reported he sometimes felt catching in the knee. Flare-ups resulted in an occasional increase in pain and due to pain he had limitations with prolonged running, walking, standing, sitting, kneeling and difficulty crossing his legs and sitting. 
On physical examination, the Veteran's range of motion was 0 degrees extension, 115 degrees flexion, with objective evidence of pain. The Veteran's range of motion was not limited following repetitive use. While the examiner noted that pain significantly limits functional ability with flare-ups, the examiner could not describe this in terms of range of motion because the Veteran was not examined during a flare-up. The examiner noted that the veteran had pain and limited range of motion on left knee flexion, swelling, and interference with sitting. Muscle strength testing was normal. There was no evidence of ankylosis. There was no joint instability. He did not use any assistive device. The examiner noted the functional impact of the total left knee replacement limited the Veteran in prolonged sitting, walking, hiking, kneeling, jogging, and running.

The Board finds that the evidence of record does not reflect chronic left knee residuals such as severe painful motion or weakness in the affected extremity, and/or ankylosis, so as to warrant a 60 percent rating under Diagnostic Code 5055. Specifically, although the evidence highlighted above indicates that the Veteran suffers from pain in his left knee, there is no indication that that pain has resulted in severely painful motion. For example, although the July 2017 VA examiner noted painful motion, the Veteran's range of motion was still 0 degrees to 115 degrees. Additionally, the Veteran rated his pain as only a four out of ten during flare-ups. With regard to weakness, the July 2017 examiner described the Veteran's muscle strength as normal. 

Furthermore, there is no evidence in the record of impairment of the tibia or fibula or of ankylosis of the left knee so as to warrant a higher rating under Diagnostic Codes 5256 or 5262.

The Board emphasizes that the 30 percent rating appropriately compensates the Veteran for the extent of his functional loss due to limited movement, pain, and weakness. See 38 C.F.R. §§ 4.40 and 4.45 (2016); DeLuca, supra. Here, there is no probative evidence to support a finding that, at any point since February 1, 2017, any symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination have been so disabling, to include on repeated use or during flare-ups, to support the assignment of a rating in excess of 30 percent under any of the rating code predicated on range of motion. Additionally, the Veteran's range of motion was the same following repetitive-use testing.

Thus, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his service-connected status post total left knee replacement.

TDIU

In the Veteran's January 2016 hearing before the undersigned, he stated that he was unemployed due to his left knee disability. Based on this statement, the Board finds that a claim for individual unemployability was raised as part and parcel of the claim for an increased rating. See Rice, supra.

In order to establish entitlement to TDIU due to service-connected disability(ies), there must be impairment so severe that an average person is unable to secure and follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992). The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation. Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Rating boards are required to submit to the Director, Compensation and Pension (C&P) Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). Id. The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration. Bowling v. Principi, 15 Vet. App. 1 (2001).

Pertinent to the appeal period, service connection has been in effect for the Veteran for posttraumatic stress disorder (PTSD), rated as being 50 percent disabling prior to October 17, 2016, and 70 percent disabling thereafter; total left knee replacement, rated as 100 percent disabling from December 3, 2015, to February 1, 2017, and 30 percent thereafter; status post repair, left knee rated as 10 percent disabling from February 2, 1994, to December 3, 2015; and left knee surgical scar, rated as noncompensable from July 13, 2017. By virtue of this decision, the Veteran has additional service connection for left knee instability, rated as 10 percent disabling from March 16, 2010, to December 3, 2015, and left knee cartilage impairment, rated as 20 percent disabling from July 13, 2011, to December 3, 2015. Thus, the criteria for consideration of a schedular TDIU are met for the period from July 13, 2011. 38 C.F.R. § 4.16(a).

After a careful review of the Veteran's claims file, however, the Board finds the preponderance of the evidence shows that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation. 

As noted, the Veteran's only service-connected disabilities are his left knee disability and PTSD. The Veteran reported he was unemployable because of his left knee disability and his PTSD. See October 2016 VA Form 21-8940, Veteran's Application for Compensation for Increased Compensation Based on Unemployability. 

With respect to the Veteran's education and experience, the record reflects that he has three years of college education. The evidence also reflects that he most recently worked as a land surveyor for eleven years, worked in a private engineering firm for five years prior, and also worked for a metal wholesaler. See November 2016 PTSD VA Examination. 

In the Veteran's October 2016 VA Form 21-8940, Veteran's Application for Compensation for Increased Compensation Based on Unemployability, indicated he was gainfully employed until October 2015 and he did not leave his past job due to his service-connected disabilities. However, soon after his termination he had total left knee replacement. In his November 2016 VA PTSD examination, the Veteran stated he had not looked for employment due to his knee surgery and his children had been off on summer vacation. He further stated he was "not sure what kind of job he would want to go back to because he has always had physical jobs and was aware that would no longer be an option for him after the knee surgery."

During the November 2016 VA PTSD examination, the Veteran reported he was terminated following an incident where he video-taped his employer to document his employer's hours worked. The examiner opined that the Veteran's moderate to severe PTSD symptoms negatively affected his ability to perform physical and sedentary work due to being easily overwhelmed, difficulty managing stress, missing work due to sleep impairment issues, and irritability. 

During the November 2016 VA knee examination, the Veteran reported functional loss or functional impairment with climbing, jumping, running, biking, swimming, kicking, pivoting, being on his knees, and bending his knee. The functional impact on his employment was described as no longer being able to get down on his knees to search for points on the ground or dig holes, cross a river, or hop or jump from rock to rock. 

In July 2017, the Veteran was afforded another VA knee examination. The Veteran reported functional limitation with prolonged running, walking, standing, sitting, kneeling, and difficulty crossing his legs and sitting. The examiner opined that the functional impact of the Veteran's left knee limited prolonged sitting, walking, hiking, kneeling, jogging, and running; however, the examiner also noted that he could perform the activities of daily living with these limitations.

The examiners who conducted the November 2016 and July 2017 VA examinations noted that the Veteran's left knee disability and PTSD impact his ability to work. The limitations may preclude heavy physical labor, but would not preclude sedentary employment, such as clerical or retail work, as there is no obvious impediment to short periods of walking, standing, sitting or light work. 

The November 2016 and July 2017 VA opinions are the only opinions of record since he became unemployed that adequately address the impact the Veteran's left knee disability and PTSD have on his ability to work. The VA examiners offered clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two, and their opinions are based on examination of the Veteran and review of his entire claims file. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As a result, the Board affords great probative value to the VA examiners' opinions. 

The evidence of record, including the November 2016 and July 2017 medical opinions, shows the Veteran's left knee disability prevents him from performing manual labor jobs, including his previous job as a land surveyor. Nevertheless, the preponderance of the evidence reflects that the Veteran's left knee disability and PTSD do not preclude sedentary employment or any other employment that involves short periods of walking, standing, sitting or light work. Likewise, his PTSD symptomatology may impact his ability to perform sedentary work, but it does not preclude sedentary employment.

The Board notes that the Veteran is currently unemployed and that he may have difficulty finding employment. The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU, however, particularly given that the Veteran's 80 percent combined rating is recognition that the impairment makes it difficult to obtain and keep employment. Nevertheless, given his three years of college education and his continued ability to perform short periods of walking, standing, sitting, and light work, the Board finds the Veteran is likely capable of performing the physical and mental acts required for some form of employment. 

Therefore, based on the foregoing, the Board finds the preponderance of the evidence is against a finding that the Veteran's service-connected left knee disability and PTSD prevent him from securing and maintaining substantially gainful employment and, as such, his service-connected disabilities do not render him unemployable. 

Under these circumstances, the Board finds that the claim for a TDIU must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert, supra.


ORDER

A disability rating in excess of 10 percent for left knee traumatic arthritis is denied.

An initial 10 percent disability rating for left knee instability from March 16, 2010, to December 3, 2015, is granted.

An initial 20 percent disability rating for left knee disability based upon cartilage impairment from July 13, 2011, to December 3, 2015, is granted.

A disability rating is excess of 30 percent from February 1, 2017, for status post total left knee replacement is denied.

Entitlement to TDIU is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


